TreeMAN, J.,
delivered the opinion of the court:
The only question presented in this case is, whether, when land has been levied on and sold by virtue of an execution, and the execution satisfied by purchase on the part of the creditor, and the title fails, so that the party comes properly into a court of chancery to have the satisfaction set aside, the court on setting aside the satisfaction shall *650proceed to do complete justice in the case, by decreeing a sale of the property levied on to satisfy the debt. ~We have uniformly ordered the property sold in a series of cases unreported — and follow the rule — not deeming it necessary to write in vindication of this view. A decree will be drawn to this effect, the sale to be made by clerk of this court — costs of this court be paid by appellant.